Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are pending.
Applicant's election with traverse of Group IV, claim 9 in the reply filed on 02/11/2022 is acknowledged.  The traversal is on the ground(s) that a search of the elected product (product by process) claims of Group IV as amended would necessarily include a search of the scope of method claims 1-6, the features/steps of which are recited in the product claims of Group IV as amended to recite the steps of the method of claim 1 and incorporate claims 7, 8, and 10 as dependent claims.  Applicant further argues that the second paragraph of MPEP 803 requires that there by a “serious burden”, and that no such serious burden exists in searching and examining the method claims of Group I with the elected product by process claims of Group IV.
This is not found persuasive because as provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
As detailed in the office action on 12/29/2021, the common technical feature is a contractile cellular biomaterial induced by differentiation of mesenchymal stem cells to contractile cells on a three-dimensional substrate. This technical feature is disclosed by Lin (Society of Biomaterials, 2016, previously cited, 12/29/2021) who discloses a method for producing contractile cellular biomaterial by inducing differentiation of mesenchymal stem cells to contractile cells (myocyte progenitor cells, a type of contractile cell) on a three-dimensional substrate (Abstract, 02243), and which can also to repair myocardial damage (Abstract, p2234).
The expression “special technical feature” refers to those feature that define a contribution which each of the claimed inventions, considered as a whole makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a technical feature.
Because the technical feature of the claims as amended is not a special technical feature, the groups lack unity of invention, and the restriction is proper.
Furthermore, the requirement under MPEP § 803 that there “There would be a serious burden on the examiner if restriction is not required” is a criterion for a proper restriction only when an application is filed under 35 U.S.C. 111(a) (“US application”). The instant application is a national stage application filed under 35 U.S.C. 317, and as above, the propriety of a restriction for a national stage application as governed by 37 CFR 1.475(a) which requires only a showing of a lack of unity of invention which has not been alleged by the applicant.
The requirement is still deemed proper and is therefore made FINAL.

Claims 7-10 are currently amended.
Claims 11-16 are newly added.
Claims 7-16 are currently under examination.

Information Disclosure Statements
The Information Disclosure Statement submitted on 02/16/2020 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).

Also the phrase “more particularly” renders the claims indefinite as well because it is unclear if the limitations following are preferred and optional or are required.
Claims 7-8 and 10-16 are rejected for their dependency on indefinite claim 9.
For compact prosecution, claim 9 has been interpreted as limiting to a temperature greater than 0°C.
Clarifying the limitations of the ranges of temperatures would be ameliorative.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (Society of Biomaterials, 2016, previously cited, 12/29/2021) in view of Sivanathan (Stem Cell Reviews and Reports, 2014).

It should be noted that since claim 9, as amended, is the sole independent claim from which claims 7-8 depend it has been addressed before claims 7-8 in this office action.

In regards to claim 9, Lin teaches a stiffness-controlled collagen scaffold that allows for the proliferation and differentiation of mesenchymal stem cells (MSCs) into cardiac progenitor cells (a type of contractile cell) (Abstract, p2234). Lin teaches that the MSCs were contacted with transforming growth factor β2 (TGF- β2) to induce stem cell differentiation into cardiac lineage cells (Abstract, p2234). Lin teaches that the collagen scaffold was three-dimensional (Abstract, p2234).
-1, 31.8 kPa-1, 32 kPa-1, and 32.5 kPa-1 which overlaps with the range of 1-30 kPa-1. In regards to overlapping ranges, MPEP 2144.05 states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Lin does not specifically teach that paracrine activity was induced by contacting contractile cells with an agent consisting of IFN gamma, TNF alpha, IL1b, and/or applying transient hypoxia. However, Sivanathan teaches that IFN-γ is known to enhance the immunosuppressive properties of MSCs, increase migratory and reparative capabilities, downregulate T cell activation, and may aid in prolonged allograft survival and induce allotransplant tolerance (Abstract, p353). Sivanathan also teaches that IFN-γ stimulated MSCs may elicit tissue repair through paracrine secretion of a multitude of cytokines and growth factors (p353, second column, first full paragraph), and induce IDO activity (p367-386, column 2, last paragraph, continuing to next page). Additionally, Sivanathan teaches that MSCs have a wide regenerative capacity with an ability to transdifferentiate into cell types including cardiomyocytes, and that can enhance their therapeutic value in allotransplantation (p353, Mesenchymal stem cells in allotransplant setting, column 2, first full paragraph). Therefore, a person of ordinary skill in the arts would be motivated to modify the composition of Lin and treat cells with IFN-γ to take advantage of their therapeutic value for transplant therapies. 
While Lin teaches that cells were seeded into scaffolds at 37°C (p2235-2236, Cell viability assay), Lin is silent on whether the contractile cellular biomaterial was stored in a non-frozen state at a temperate greater than 0°C and less than 32°C. However, Applicant’s disclosure (Specification and claim 9) indicates that a contractile cellular biomaterial produced by the method as detailed above is capable of being stored at temperatures ranging from greater than 0°C and to less than 32°C. Therefore, since the composition of Lin, as modified by Sivanathan, is the same cellular biomaterial, it is deemed to inherently be able to be stored at temperatures ranging from greater than 0°C and to less than 32°C as well.

In regards to claim 7, Lin teaches that the aim of the study was to develop stiffness-controlled collagen scaffolds to allow proliferation and differentiation of MSCs into cardiac progenitor cells because stem cell-based regenerative therapy has emerged as a promising treatment for myocardial infarction (Abstract, p2234). While Lin is silent on whether the contractile cellular biomaterial was in a form suitable for administration by the pericardial route, by sternotomy, by the minithoractomy route, by the xiphoid route, or by the pericardiotomy and mini-invasive route, claim 7 does not provide structural language to determine when the form may be suitable. The specification also does not clarify the context in which the biomaterial may be suitable either stating only that “The contractile biomaterial may particularly be intended to be administered by the pericardial route (in the case of coronary 
In regards to claim 8, as detailed above, teaches that the cross-linked (and therefore porous) contractile biomaterial had stiffnesses of 15.4 kPa, 31.8 kPa, 32 kPa, and 32.5 kPa (p2236, Properties of collagen scaffolds). As compliance is the inverse of stiffness, this is the same as compliances of 15.4 kPa-1, 31.8 kPa-1, 32 kPa-1, and 32.5 kPa-1 which overlaps with the range of 1-30 kPa-1. In regards to overlapping ranges, MPEP 2144.05 states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
In regard to claim 10, as above, Lin teaches that the aim of the study was to develop stiffness-controlled collagen scaffolds to allow proliferation and differentiation of MSCs into cardiac progenitor cells because stem cell-based regenerative therapy has emerged as a promising treatment for myocardial infarction (Abstract, p2234).
In regards to claim 11, Lin teaches that Lin teaches that MSCs were contacted with transforming growth factor β2 (TGF- β2) to induce stem cell differentiation into cardiac lineage cells (Abstract, p2234).
While Lin does not explicitly teach that the resulting contractile cells were contacted with INF gamma, as above, Sivanathan teaches that IFN-γ is known to enhance the immunosuppressive properties of MSCs, increase migratory and reparative capabilities, downregulate T cell activation, and may aid in prolonged allograft survival and induce allotransplant tolerance (Abstract, p353). Sivanathan also teaches that IFN-γ stimulated MSCs may elicit tissue repair through paracrine secretion of a multitude of cytokines and growth factors (p353, second column, first full paragraph), and induce IDO activity (p367-386, column 2, last paragraph, continuing to next page). Additionally, Sivanathan teaches that MSCs have a wide regenerative capacity with an ability to transdifferentiate into cell types including cardiomyocytes, and that can enhance their therapeutic value in allotransplantation (p353, Mesenchymal stem cells in allotransplant setting, column 2, first full paragraph). Therefore, a person of ordinary skill in the arts would be motivated to modify the composition of Lin and treat cells with IFN-γ to take advantage of their therapeutic value for transplant therapies. Furthermore, because Lin and Sivanathan are in the same technical field of using MSCs for therapeutic development, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 15, Lin teaches that the scaffold is a three-dimensional scaffold of crosslinked collagen (Abstract p2243). Again , while Lin is silent on the precise porosity of the crosslinked collagen fibers, as evidenced by manually measuring the pore sizes in Figure 2E(a) prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
In regards to claim 16, Lin teaches that the scaffold was made of collagen (Abstract p2243) which is a solid.
Therefore, the combined teachings of Lin and Sivanathan renders the invention unpatentable as claimed.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Sivanathan, and in further view Rouhi (In Vitro Cellular Developmental Biology, 2013).	
	The combined teachings of Lin and Sivanathan are relied up as above.
In regards to claim 12, Lin teaches that MSCs were contacted with TGF- β2 (Abstract, p2234), but does not explicitly teach that MSCs were contacted with TGF- β1. However, Rouhi teaches that culturing mesenchymal stem cells in the presence of TGF- β1 promoted cardiomyocyte differentiation (Abstract, p289). Furthermore, Rouhi teaches that this method could be extended to the safe culture of MSCs for the treatment of heart defects (Abstract, p289). Therefore, a person of ordinary skill in the arts would be motivated to modify the 
Therefore, the combined teachings of Lin, Sivanathan, and Rouhi render the invention unpatentable as claimed.


	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Sivanathan, as evidenced by Israeli-Rosenberg (Circulation Research, 2014).
	The combined teachings of Lin and Sivanathan are relied up as above.
In regards to claim 13, Lin is silent on whether the contractile cells form a contractile tissue by being bound to the contractility substrate by anchoring molecules which comprise at least one integrin. However, as Lin teaches that the scaffolds were made from collagen (p2235, Collagen scaffold fabrication), and that MSCs differentiated into cardiomyocytes after being seeded into scaffolds (p2235, cell seeding and cardiac differentiation on collagen scaffolds). As evidenced by Israeli-Rosenberg, “Integrins . . . are expressed in all cells, including those of the heart” (Abstract, p572) and bind to collagen (p573, first full paragraph, first sentence). Therefore, since Lin teaches that cardiomyocytes were seeded in collagen scaffolds, since those cells express integrins, and since integrins bind to collagen, the composition of Lin inherently has the property of bonding the contractile cells to the contractility substrate by anchoring molecules comprising at least one integrin. Furthermore, since Applicant’s disclosure 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
	Therefore, the combined teachings of Lin and Sivanathan, as evidenced by Israeli-Rosenberg renders the invention unpatentable as claimed.


	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Sivanathan, and in further view of Rouhi, as evidenced by Kern (FEBS Open Bio, 2014).
The combined teachings of Lin and Sivanathan are relied upon as above. 
In regards to claim 14, Lin is silent on whether the contractile cells comprise cells which express the marker alphaSMA (alpha-smooth muscle actin, or α-SMA). However, as evidenced by Kern, cardiomyocytes express α-SMA at early stages of heart development (p2235, column1, last paragraph of Introduction). Therefore, since Lin teaches that culturing MSCs differentiated 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Furthermore, Lin teaches that MSCs were contacted with TGF- β2 (Abstract, p2234), but does not explicitly teach that MSCs were contacted with TGF- β1 and that afterwards secrete at least one metalloproteinase chosen from MMP9, MM02, or MMP14. However, as detailed above, Rouhi teaches that culturing mesenchymal stem cells in the presence of TGF- β1 promoted cardiomyocyte differentiation (Abstract, p289). In addition, Rouhi teaches that this method could be extended to the safe culture of MSCs for the treatment of heart defects (Abstract, p289). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Lin and contact MSCs with TGF- β1 to take advantage of cardiomyocytes for use in heart therapies. Furthermore, because Lin and Rouhi are in the same technical field of differentiating cardiomyocytes from MSCs, and Rouhi teaches that they method is safe, it can be done with predictable results and a reasonable expectation of success. As a result, since Applicant’s disclosure (specification and claim 14) indicates that contractile cells, after induction by TGF- β1, secrete at least one metalloproteinase chosen from MMP9, MM02, or MMP14, and 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of Lin, Sivanathan, and Rouhi, as evidenced by Kern, renders the invention unpatentable as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632